Citation Nr: 1600653	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the period prior to April 26, 2012, and in excess of 40 percent thereafter, for status post discectomy, lumbar spine with history of disc protrusion.

2.  Entitlement to a disability evaluation in excess of 20 percent from April 26, 2012, to April 15, 2014, and in excess of 40 percent since April 16, 2014, for radiculopathy of the left lower extremity, as secondary to the service-connected status post discectomy, lumbar spine with history of disc protrusion.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to April 16, 2014, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Amberleigh N. Johnson, Attorney


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

During the course of this appeal, the Regional Office in Montgomery, Alabama, issued a rating decision in July 2015 which increased the disability rating associated with the Veteran's lumbar disability to 40 percent effective April 26, 2012.  That rating decision also granted entitlement to service connection for left lower extremity radiculopathy, as secondary to the service-connected lumbar disability, with a disability evaluation of 20 percent effective April 26, 2012, and 40 percent from April 16, 2014.  Finally, that rating decision granted the Veteran entitlement to a total disability rating for individual unemployability (TDIU) effective April 16, 2014.  

The issue entitlement to a TDIU prior to April 16, 2014, to include on an extra-schedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO. 


FINDINGS OF FACT

1.  Prior to February 5, 2009, the Veteran's lumbar spine disability manifested by complaints of constant lower back pain, pain on motion, pain that is aggravated by walking, prolonged standing and pushing heavy materials, and difficult sleeping; objectively, he did not have limitation of flexion of the thoracolumbar spine to 30 degrees or less, nor was there favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or ankylosis of the entire spine. 

2.  Beginning February 5, 2009, the Veteran's lumbar spine disability was manifested by complaints of chronic low back pain and an inability to tie his shoes without his wife's assistance; objectively, he had motion limited to 10 degrees of flexion, and 0 degrees of extension, but no unfavorable ankylosis of the thoracolumbar spine or the entire spine.

3.  An August 2008 clinical record reflects that the Veteran does not have significant lower extremity pain. 

4.  Beginning September 23, 2008, the Veteran's left lower extremity radiculopathy was manifested by complaints of occasional pain radiating down the left leg above the knee; objectively, the Veteran had normal lower extremity motor function, sensory function, and deep tendon reflexes.  The evidence does not reflect moderate paralysis, moderately severe paralysis, severe paralysis with marked muscle atrophy, or complete paralysis of the left foot or muscles below the left knee.

5.  Beginning April 26, 2012, the Veteran's left lower extremity radiculopathy was manifested by complaints of severe intermittent pain (usually dull), mild numbness, and mild parasthesias and/or dyestesias of the left lower extremity; objectively, a physician rated the severity of the left lower radiculopathy as moderate.  The evidence does not reflect moderately severe paralysis, severe paralysis with marked muscle atrophy, or complete paralysis of the left foot or muscles below the left knee.

6.  Beginning April 16, 2014, the Veteran's left lower extremity radiculopathy was manifested by complaints of severe radiculopathy with radiating left leg pain; objectively, a physician rated the severity of the left lower radiculopathy as severe, but did not note any muscle atrophy.  The evidence does not reflect complete paralysis of the left foot or muscles below the left knee.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the period prior to February 5, 2009, for status post discectomy, lumbar spine with history of disc protrusion, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2015).

2.  The criteria for a disability rating of 40 percent, and no higher, for the period beginning February 5, 2009, for status post discectomy, lumbar spine with history of disc protrusion, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5235-5243.

3.  The criteria for a disability rating of 10 percent, but not greater, have been met for radiculopathy of the left lower extremity from September 23, 2008, to April 25, 2012, and not later.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.124a, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 8620 (2015).

4.  The criteria for a disability rating in excess of 20 percent from April 26, 2012, to April 15, 2014, and in excess of 40 percent since April 16, 2014, for radiculopathy of the left lower extremity, as secondary to the service-connected status post discectomy, lumbar spine with history of disc protrusion, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.124a, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 8620.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2008, November 2008, and April 2009.  

The claims file includes service treatment records (STRs), post service clinical records, "buddy statements," and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The claims file includes examination reports specific to the Veteran's spine and associated neuropathy in September 2008 and April 2012.  The reports are predicated on the Veteran's reported symptoms, clinical records, and clinical examination findings.  The reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria 

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific Schedular Criteria for rating the back

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, DC 5235 - 5243.  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

The Veteran would be entitled to a 60 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes (i.e. bed rest prescribed by a physician and treatment by a physician) having a total duration of at least six weeks during the past 12 months.

The Veteran would be entitled to a 40 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

The Veteran would be entitled to a 20 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

The Veteran would be entitled to a 10 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

Rating Neuropathy of the Lower Extremities

Under Diagnostic Code 8620, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 

Under Diagnostic Code 8523, a 0 percent rating is assigned for mild incomplete paralysis of the anterior tibial nerve (deep peroneal); a 10 percent rating is assigned for moderate incomplete paralysis; a 20 percent rating is assigned for severe incomplete paralysis; and a 30 percent rating is assigned for complete paralysis when dorsal flexion of the foot is lost.

Under Diagnostic Code 8525, a 10 percent rating is assigned for mild and moderate incomplete paralysis of the posterior tibial nerve; a 20 percent rating is assigned for severe incomplete paralysis; and a 30 percent rating is assigned for complete paralysis of the tibial nerve, including paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, toes that cannot be flexed, weakened adduction, or impairment of plantar flexion.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Total disability evaluation based on individual unemployability due to service connected-disability (TDIU)

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for status post discectomy, lumbar spine with history of disc protrusion, to include intervertebral disc syndrome (IVDS))

The Veteran is service connected for status post discectomy, lumbar spine with history of disc protrusion, evaluated as 40 percent disabling under DC 5242 effective April 26, 2012.  The Veteran was previously service connected for post discectomy, lumbar spine with history of disc protrusion, evaluated as 10 percent disabling, effective March 12, 1997.  A November 2002 rating decision increased the disability rating to 20 percent effective April 17, 2001.  The Veteran did not disagree with the November 2002 rating decision.  VA received a claim for an increased rating for the Veteran's lumbar spine disability in July 2008.  

Clinical records reflect the Veteran underwent physical therapy (PT) in January 2008 following a November 2007 "acute lumbar strain" suffered while slamming on the brakes to avoid another vehicle while driving a school bus.  See January 15, 2008, PT record; see also October 2008 statement from the Veteran.  The PT records reflect that, objectively, the Veteran "was side-bended to end range, to the right and to the left.  He was taken to full forward flexion and full extension, with pain being created with forward flexion, sidebending (sic) right, and extension, which created the greatest degree of pain."  See January 18, 2008 PT record.  Subsequent PT records in late-January and February 2008 reflect ROM within normal limits and that the Veteran was "working full duty," although the Veteran still complained of chronic back pain which was present before and after the lumbar strain experienced in November 2007.

Clinical records in April and July 2008 reflect continuing complaints of chronic low back pain.  

An August 2008 clinical record reflects complaints of lower back pain which occasionally wakes the Veteran from sleep.  The record reflects that the Veteran is able to go bowling once a week and ambulate long distances.  The record also reflects that the Veteran does not have significant lower extremity pain.

The Veteran underwent a QTC examination pertaining to his spine on September 23, 2008.  The Veteran complained of constant back pain that increased over the previous four years.  He complained of pain that is aggravated by walking, prolonged standing, and pushing heavy materials.  The Veteran also complained of occasional radiating pain in the left lower extremity.  The Veteran characterized the leg pain as a crushing and sharp pain with a severity level of nine out of ten.  The Veteran explained that his private physician provided him the option of an additional surgical procedure or a series of epidural corticosteroid injections.  The Veteran denied bowel or bladder incontinence.  The examiner noted that the Veteran's gait and posture were normal, and that there was no use of an ambulatory device.  The report reflects that there was no ankylosis or deformity of the spine.  The examiner noted normal upper and lower extremity motor and sensory function.  The examiner indicated there was no evidence of IVDS or specific spinal nerve root involvement.  The objective range of motion (ROM) measurements of the back were as follows: 



Movement
Normal ROM
ROM in degree
Degree that pain occurs
Flexion
0 to 90 degrees
90
20
Extension
0 to 30 degrees
30
5
Right Lateral Flexion
0 to 30 degrees
30
5
Left Lateral Flexion
0 to 30 degrees
30
5
Right Rotation
0 to 30 degrees
30
5
Left Rotation
0 to 30 degrees
30
5

On objective testing, the Veteran had normal ROM with pain reported as noted in the above table.  The examiner explained that examination of the lumbar spine revealed no radiation of pain on movement or muscle spasm, nor was there palpable tenderness.  The examiner noted that after repetitive use, there was no additional limitation to the ROM of the spine, and the ROM was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner diagnosed the Veteran with status post-lumbar discectomy with scar and evidence of disk space narrowing on radiographic studies.  The examiner explained that the condition is stable on the Veteran's current treatment regimen, and noted that the condition moderately affects the Veteran's ability to perform his usual occupational and daily living activities.  

An October 2008 clinical record reflects that the Veteran reported chronic low back pain that has worsened over the past eight months.  The Veteran described the pain as sharp at times as well as dull at times, averaging a 5-6 out of 10 on the pain scale, with pain at its worst rating as 10 out of 10.  The Veteran also described pain in the left mid-gluteal region, with occasional pain in the left posterior thigh.  Pertaining to the bilateral legs, the report reflects no muscle atrophy, a normal motor examination, normal deep tendon reflexes, full range of motion, and a sensory examination within normal limits.  The examiner noted that based on a review of an MRI, there is evidence of a left foraminal disc protrusion which may impinge on the descending left S1 nerve root without evidence of significant central canal or foraminal narrowing.  

In November 2008, VA received a statement from the Veteran in which he expressed disagreement with the October 2008 rating decision and portions of the September 2008 examination report.  Specifically, the Veteran contended he needs assistance to stand up or sit down, as well as when he dresses the lower half of his body.  The Veteran stated that he has been taking ibuprofen every four hours for the last three to four years, and stated that his ROM was less than recorded by the physician upon examination.  

A November 2008 clinical record reflects that the Veteran received a transforaminal steroid epidural to the bilateral S1 nerve roots to modulate inflammation in the low lumbar region.

A February 5, 2009, clinical record from the Veteran's primary care physician of over five years at the Hampton VA Medical Center reflects that the Veteran "has considerable difficulty to bend more than 30 degrees as if to tie his shoes.  His wife has to tie his shoes for him.  He cannot rotate right or left and is essentially disabled from anything physical."  In support of the Veteran's appeal, the physician, Dr. R.D., drafted a note on February 5, 2009, which indicates the Veteran has a "marked reduction in his lumbar flexibility.  He can't tie his shoes without lumbar pain."  

An April 2009 note from a different VA physician, Dr. J.B., supports Dr. R.D.'s findings.  Dr. J.B. explained that the Veteran has "severe limitation to range of motion of the lumbar spine."  The note reflects lumbar ROM measurements, including flexion to 10 degrees and extension to 0 degrees.  

A VA examination was conducted in April 2012.  The Veteran complained of back pain, ranging from dull to throbbing as well as radiation of pain to the left lower extremity.  The Veteran denied flare-ups, bladder or bowel incontinence, and any incapacitating episodes over the past 12 months.  The objective ROM measurements of the back were as follows:

Movement
Normal ROM
ROM in degree
Objective evidence of painful motion
Flexion
0 to 90 degrees
15
10
Extension
0 to 30 degrees
10
5
Right Lateral Flexion
0 to 30 degrees
20
10
Left Lateral Flexion
0 to 30 degrees
15
5
Right Rotation
0 to 30 degrees
20
10
Left Rotation
0 to 30 degrees
20
10

After repetitive motion testing, the objective ROM measurements showed flexion at 20 degrees, extension at 15, right lateral flexion at 20, left lateral flexion at 15, right lateral rotation at 20, and left lateral rotation at 20.  The report reflects palpable mild to moderate tenderness over the right lower lumbar paraspinals as well as guarding or muscle spasms of the thoracolumbar spine which do not result in abnormal gait or spinal contour.  Ankylosis was not identified.  The examiner noted symptoms including severe intermittent pain (usually dull), mild numbness, and mild parasthesias and/or dyestesias of the left lower extremity.   The examiner rated the severity of the left lower radiculopathy as moderate.  

An April 2014 private medical record reflects the Veteran underwent minimally invasive surgery on April 16, 2014, for severe chronic spondylosis, L5-S1.  The record reflects "[s]evere chronic low back and radiating left leg pain failing all nonoperative treatment," and explains that the Veteran describes "severe recurrent left lower extremity radiculopathy."   

The Board has also reviewed buddy statements received in April 2009 from the Veteran's son, daughter-in-law, mother, and coworker, as well as statements from a parishioner at his church and an employer.  All statements support the general premise that the Veteran's back pain has limited his quality of life and his ability to work.  

Based on the record, the objective clinical evidence does not warrant a disability rating greater than 40 percent at any point on appeal.  In order to obtain the only two higher ratings available when rating the spine, there must be unfavorable ankylosis of the entire spine (100 percent, the highest available rating), or unfavorable ankylosis of the thoracolumbar spine (50 percent).  The record does not contain competent credible evidence of ankylosis of the thoracolumbar spine or the entire spine.

The Board finds that the Veteran is entitled to a disability rating of 40 percent, and no higher, as of February 5, 2009, based on the objective clinical evidence.  On that date, Dr. R.D., a VA physician who had served as the Veteran's primary care provider for more than five years, noted a "marked reduction" in the Veteran's lumbar flexibility.  Two months later in April 2009, a different VA physician noted objective measurements supportive of the 40 percent disability rating, including flexion measured to 10 degrees.  

The Board has considered whether the evidence reflects that the Veteran is entitled to a disability evaluation in excess of 20 percent for the period prior to February 5, 2009, but finds that it does not.  Notably, a January 2008 physical therapy note indicates the Veteran had full ROM measurements of the lumbar spine.  An August 2008 clinical record reflects that the Veteran was able to bowl once a week and ambulate long distances.  And a September 2008 QTC examination showed lumbar ROM measurements to normal limits without additional limitation on repetitive motion, radiation of pain on movement or muscle spasm, or palpable tenderness in the lumbar region.  The Board acknowledges that the examiner included a column entitled, "Degree that pain occurs," but notes the report does not reflect any objective indication of pain, such as wincing or gasping.  The Board finds the February 5, 2009, correspondence from Dr. R.D. to be more probative as it pertains to establishing the date at which the evidence supports a disability rating of 40 percent because Dr. R.D. has followed and overseen the care of the Veteran for more than five years. 

The Board has also considered whether the Veteran qualifies for a higher disability rating based on the formula for rating for IVDS based on incapacitating episodes.   The file does not contain evidence of incapacitating episodes.  Notably, the Veteran denied suffering any such episodes during the 12 months prior to his April 2012 VA examination.    

The Board acknowledges that rating the spine includes consideration of any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , Note 1 (2015).  The file does not contain evidence of bowel or bladder impairment.  Notably, the Veteran denied such in clinical records dated January 2008, August 2008, September 2008, May 2009, April 2012, and April 2014.   

Increased Rating for radiculopathy of the left lower extremity, as secondary to the service-connected status post discectomy, lumbar spine with history of disc protrusion 

In a July 2015 rating decision, the Veteran was granted entitlement to service connection for left lower extremity radiculopathy, as secondary to the service-connected lumbar disability, with a disability evaluation of 20 percent effective April 26, 2012, and 40 percent from April 16, 2014, under DC 8620.  

Based on the above evidence, the Board finds that the Veteran is entitled to service connection for left lower extremity radiculopathy, as secondary to the service-connected lumbar disability, with a disability evaluation of 10 percent, and no greater, effective September 23, 2008, and not earlier, through April 25, 2012.  An August 2008 clinical record reflects that the Veteran did not have significant lower extremity pain.  The Veteran described occasional radiating pain in his left lower extremity at his September 23, 2008 examination.  The examiner noted normal lower extremity motor and sensory function.  The examiner indicated there was no evidence of spinal nerve root involvement.  The Veteran again reported complaints of left lower extremity pain in October 2008.  The report reflects a normal motor examination, normal deep tendon reflexes, full range of motion, and a sensory examination within normal limits.  The evidence does not reflect clinical findings of complete paralysis of the left foot or muscles below the left knee.  Additionally, the October 2008 report reflects no muscle atrophy.  In considering the Veteran's complaints and the objective clinical findings, the evidence is against a finding of a severe disability, a moderately severe disability, or a moderate disability.  Instead, the Board finds the Veteran's left lower radiculopathy is best characterized as 'mild' pursuant to DC 8620.  

The evidence does not support a disability rating higher than 10 percent from September 23, 2008, until April 26, 2012.  On April 26, 2012, the Veteran underwent a VA examination for his spine that noted symptoms including severe intermittent pain (usually dull), mild numbness, and mild parasthesias and/or dyestesias of the left lower extremity.   The examiner rated the severity of the left lower radiculopathy as moderate.  The examiner's diagnosis corresponds to a disability rating of 20 percent under DC 8620 for moderate paralysis of the left lower extremity.  The Veteran is not entitled to a higher rating because the record does not contain competent credible evidence of complete paralysis of the left foot or muscles below the left knee, severe paralysis with marked atrophy, or moderately severe paralysis of the left lower extremity.  

The evidence does not support a disability rating higher than 20 percent from April 26, 2012, until April 16, 2014.  An April 2014 private medical record reflects the Veteran underwent minimally invasive surgery on April 16, 2014, for severe chronic spondylosis, L5-S1.  The record reflects "[s]evere chronic low back and radiating left leg pain failing all nonoperative treatment," and explains that the Veteran describes "severe recurrent left lower extremity radiculopathy."  The clinical record corresponds with a disability rating of 40 percent under DC 8620 for moderately severe paralysis of the lower left extremity.  The Veteran is not entitled to a higher rating because the record does not contain competent credible evidence of complete paralysis of the left foot or muscles below the left knee, or severe paralysis with marked atrophy.     
  
The Board has considered application of the benefit of the doubt rule where applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular 

The evaluation of the Veteran's status post discectomy, lumbar spine with history of disc protrusion, to include intervertebral disc syndrome, and his associated left lower extremity radiculopathy does not present such an exceptional or unusual disability picture as to render impractical application of the regular schedular rating criteria.  The rating codes for a lumbar spine disability allow for the disability to be rated on limitation of motion, neurological impairment, and incapacitating episodes.  The rating codes for nerve paralysis allow for the disability to be rated based on the level of severity.  The Veteran has not been shown to have symptoms beyond the normal rating criteria.  The effects of his disabilities have been fully considered and are contemplated in the Rating Schedule; hence, referral for an extra-schedular rating is not required.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008). 

According to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Here, service connection is in effect for his lumbar spine disability and his left lower extremity radiculopathy associated with his service-connected lumbar spine disability.  All of the pertinent symptoms and manifestations have been attributed to the service-connected disabilities and the symptoms of these service-connected disabilities have been addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 


ORDER

A disability rating of 40 percent, and not higher, for status post discectomy, lumbar spine with history of disc protrusion, is granted from February 5, 2009, and not earlier.

A disability rating in excess of 20 percent for status post discectomy, lumbar spine with history of disc protrusion, is denied prior to February 5, 2009.

A disability rating of 10 percent, and not higher, is granted from September 23, 2008, and not earlier, to April 25, 2012, for left lower extremity radiculopathy as secondary to the service-connected status post discectomy, lumbar spine with history of disc protrusion.

A disability rating in excess of 20 percent from April 26, 2012, to April 15, 2014, and in excess of 40 percent since April 16, 2014, for radiculopathy of the left lower extremity, as secondary to the service-connected status post discectomy, lumbar spine with history of disc protrusion, is denied.  


REMAND

In a June 2015 rating decision, the Veteran was granted entitlement to a TDIU effective April 16, 2014.  Prior to April 16, 2014, the combined disability rating did not meet the schedular criteria.  Consideration of an award of TDIU must take into account whether TDIU is warranted on an extra-schedular basis.  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  

VA received the Veteran's application for increased compensation based on unemployability on January 22, 2009.  The Veteran indicated he currently is working 20 hours a week as a minister, and an unspecified number of hours which are "up to [him]" as a substitute teacher.  He indicated he had not worked as a bus driver since December 2007.  

A February 5, 2009, VA clinical record from the Veteran's primary care physician states that the Veteran "...still has problems with standing, walking, has considerable difficulty to bend more than 30 degrees as if to tie his shoes.  His wife has to tie his shoes for him.  He cannot rotate right or left and is essentially disabled from anything physical.  He is unemployable because of his limitations."

In March 2009, VA received a statement from the Veteran which indicated he has not worked full-time since March 2007.  He wrote, "Effective May 1, 2009, I have been forced to resign the only other work I have had as a Pastor due to the continued deterioration of my current service related injury."

A March 2009 letter addressed to the board members of his parish reflects the Veteran's plan to step down as a pastor due to back pain.

In April 2009, VA received buddy statements from the Veteran's son, daughter-in-law, mother, and coworker, as well as statements from a parishioner at his church and an employer.  All statements support the general premise that the Veteran's back pain has limited his quality of life and his ability to work.  

A VA Form 21-4192 received in April 2009 from the school system in which the Veteran worked as a bus driver and substitute teacher indicates the reason that the Veteran is not working is "unknown."  The form indicates that the Veteran last worked April 2, 2008, and was left blank as to lost work in the previous 12 months due to his disability.

A VA Form 21-4192 received in April 2009 from his parish indicates the Veteran "resigned due to back problems."  The form indicates that the Veteran last worked May 3, 2009, and lost four to six weeks of work in the previous 12 months due to his disability.

A VA Form 21-4192 received in May 2009 from his parish indicates the Veteran "resigned due to back problems."  The form indicates that the Veteran last worked May 3, 2009, and lost four to six weeks of work in the previous 12 months due to his disability.

A VA Form 21-4192 received in May 2009, also from his parish but completed by a different individual, indicates the Veteran was "excused from work on days his pain was considered debilitating."  The form indicates that the Veteran last worked May 3, 2009, and lost 96 hours of work in the previous 12 months due to his disability.

Given the evidence of record and the provisions of 38 C.F.R. § 4.16(b) , the Board finds that the AOJ should consider whether the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis for any period on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU for the period prior to April 16, 2014, to the Director of the Compensation and Pension Service for extra-schedular consideration. 

2.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


